10
11
l2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

  
   

mac zij 2018 §

cLem<, 11 ,~v"r;ucr couH`
EASTERN c uc°‘r oF cAuFonNIA

3¥

 

r>r.r>:"fv '.`.LER!\

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED sTATEs oF AMERICA, CAsE No. 2;18-MJ-242-Ac
Plaintiff, 5

  
  

2a
~ :.~¢ osm)} oRnER ro RELEASE
V.

KENNETH JAMES MILES,

Defendant.

 

 

 

 

ORDER
By separate Order entered this date, the Court granted the United States’ motion to dismiss the
criminal complaint filed against defendant Kenneth James Miles, in the above-captioned matter, and
directed the Clerk of the Court to close this case.
Accordingly, with good cause appearing, IT lS ORDERED that Kenneth James Miles be

released from federal custody in the above-captioned case immediately.

 

 

° /' :/; ( // ¢‘ …:`\
ll 32 W»J{,) "'/ §§ / {/./M,/£`“”""' \1
Dat€ v v f THE HONORABLE DEBORAH L. BARNES

UNITED STATES MAGISTRATE JUDGE

[PRoPosED] ORDER To RELEASE

 

 

